      Case 1:20-cv-00166-DMT-CRH Document 10 Filed 11/10/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA


TANNER C. SCHLEVE,                                          Court File No. 1:20-CV-166

                                       Plaintiff,

vs.                                                 STIPULATED PROTECTIVE ORDER

BNSF RAILWAY COMPANY, a Delaware
corporation,

                                       Defendant.


       The parties, through their counsel of record, stipulate to the entry of a Protective Order,

pursuant to Rule 26(c)(l) of the Federal Rules of Civil Procedure, as set out below:

1.     The parties have served and may serve additional discovery requests in this matter that

may call for the production of private, privileged, and/or proprietary documents or information.

2.     The parties recognize and acknowledge that certain documents and information contained

in the production may be confidential, private, and entitled to protection from public disclosure.

3.     Recognizing the potential privacy and proprietary concerns of the production of some

documents and information, the parties stipulate to the following:

       a.      Each party shall designate only the private or proprietary contents of their

production by marking the document “CONFIDENTIAL”;

       b.      The “CONFIDENTIAL” marking shall be conspicuous, but shall not interfere

with the legibility of the document;

       c.      No party shall publicly disseminate the above-described confidential information

and documents except as described herein;
      Case 1:20-cv-00166-DMT-CRH Document 10 Filed 11/10/20 Page 2 of 5




         d.    All documents and information designated as “CONFIDENTIAL” shall be used

only for the purposes of this litigation;

         e.    A party may supplement the “CONFIDENTIAL” mark (see paragraph 3(a)) with

the words “ATTORNEY’S EYES ONLY,” in which case a confidential document so designated

may not be revealed to another party;

         f.    Within sixty (60) days of the entry of a final, non-appealable order in this

litigation, counsel shall return the originals and all copies of confidential documents or,

alternatively, certify in writing that all copies of confidential documents have been destroyed;

         g.    Notwithstanding the provisions of Paragraph 3(e), outside counsel for any party is

entitled to retain all court papers, trial transcripts, exhibits, and/or attorney work, provided that

any such materials are maintained and protected in accordance with the terms of this Protective

Order;

         h.    Deposition testimony may be designated as confidential: (1) On the record at the

deposition; or (2) After the deposition, by promptly notifying the parties and those who were

present at the deposition; and

         i.    If a witness is expected to testify as to confidential or proprietary information, a

party or non-party may request that the witness’s deposition be taken in the presence of only

those persons entitled to receive confidential documents.

4.       Confidential documents, including copies, shall not be disseminated except to the

following:

         a.    One copy to each law firm or co-counsel representing a party;




                                                  2
      Case 1:20-cv-00166-DMT-CRH Document 10 Filed 11/10/20 Page 3 of 5




       b.      Each co-counsel of record and staff of counsel of record shall have access to the

confidential documents as may be necessary in this litigation in the judgment of that counsel;

       c.      Each party shall have access to the confidential documents as may be necessary in

this litigation in the judgment of each party’s counsel, provided that the parties shall be provided

with a copy of this Protective Order and shall acknowledge his/her agreement to be bound by this

Protective Order in writing.

       d.      A copy may be provided by counsel of record to any expert witness or consulting

expert who reasonably has need for it, but prior to distribution the expert witness or consulting

expert shall be provided with a copy of this Protective Order and shall acknowledge his/her

agreement to be bound by this Protective Order in writing;

       e.      Any person whose testimony is taken or is to be taken in this litigation during his

or her testimony and in preparation therefor, provided that these individuals acknowledge in

writing that they are bound by the Protective Order; and

       f.      The Court and its personnel.

5.     Serving This Protective Order on a Non-Party. A party serving a subpoena on a non-party

must simultaneously serve a copy of this protective order and of the Administrative Policy

Governing Electronic Filing and Service, which governs the filing of sealed documents and files

under Local Rule 5.1.

6.     Use of a Confidential Document in Court.

       a.      Filing. This protective order does not authorize the filing of any document under

seal. A confidential document may be filed only in accordance with Local Rule 5.1.

       b.      Presentation at a hearing or trial. A party intending to present another party’s or a

non-party’s confidential document at a hearing or trial must




                                                 3
      Case 1:20-cv-00166-DMT-CRH Document 10 Filed 11/10/20 Page 4 of 5




promptly notify the other party or the non-party so that the other party or the non-party may seek

relief from the court.

7.     An inadvertent failure to designate documents as “CONFIDENTIAL” information will be

not be a waiver of a claim that the document contains confidential information and will not

prevent the producing party from designating such information as confidential within seven (7)

days of discovering the error, so long as the designation is done in writing and with particularity.

In the event that a producing part designates a document as “CONFIDENTIAL” pursuant to this

paragraph, the document shall be treated by the receiving party as confidential from the time of

receipt of the notice of the “CONFIDENTIAL” information designation.

8.     A receiving party may challenge a producing party's designation of documents or

information as “CONFIDENTIAL” at any time by providing written notice to the producing

party of such challenge. Designation of any document as “CONFIDENTIAL” does not create

any presumption with regard to the actual confidentiality of any document, nor does it affect the

burden of proof necessary for obtaining a further order of the Court keeping the material in

question from designation as confidential or further restricting its use.

       a.      If the producing party maintains that the document is confidential, it shall file a

motion to determine confidentiality and enforce the terms and conditions of this Protective

Order. Until the Court has ruled on a dispute under this paragraph, the “CONFIDENTIAL”

designation will remain in full force and effect and the document continues to be protected by

this Protective Order.




                                                  4
      Case 1:20-cv-00166-DMT-CRH Document 10 Filed 11/10/20 Page 5 of 5




       b.      If the producing party does not file a motion under Paragraph 8(a) within thirty

(30) days of written notice of the receiving party's challenge to the designation, the documents so

challenged will not be considered confidential nor treated as such.

9.     This Protective Order may be amended by:

       a.      Stipulation signed by counsel for all parties to this litigation and filed in this

matter; or

       b.      Further order of the Court in this matter.

10.    Security Precautions and Data Breaches.

       a.      Each party must make reasonable efforts to protect the confidentiality of any

confidential document disclosed or produced to that party.

       b.      A party who learns of a breach of confidentiality must promptly notify the

disclosing or producing party of the scope and nature of that breach and make reasonable efforts

to remedy the breach.

11.    Survival of Obligations. The obligations imposed by this protective order survive the

termination of this action.

       Dated this 10th day of November, 2020.



                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                 5
